Citation Nr: 1812567	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  10-40 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right wrist disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to July 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Initially, the Board notes the issue of entitlement to service connection for costochondritis and bronchitis were remanded by the Board for additional development in February 2017.  It appears the RO is taking appropriate actions to substantially comply with the remand instructions as to the issue of service connection for costochondritis.  Further, the RO granted service connection for bronchitis in a September 2017 rating decision, which represented a full grant of the benefit sought.  As such, those issues will not be addressed in this decision.  

In October 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


REMAND

In June 2017, the Board remanded the issue of service connection for a right wrist disability in order to obtain a VA examination.  A VA examination was thereafter scheduled for August 2017.  A September 2017 Report of General Information documents that the Veteran failed to report for the scheduled examination.   

In a November 2017 statement from the Veteran, he provided a lengthy and credible account of why he was unable to report for the examination.  Given this statement, the Board finds that good cause has been shown for the Veteran's absence at the VA examination, and the AOJ should reschedule the VA examination.  See 38 C.F.R. § 3.655 (a) (2017).

On remand, relevant ongoing medical records should be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of all right wrist disabilities present during the period of the claim, to specifically include arthritic changes of the mid carpals.  All evidence must be made available to and reviewed by the examiner.   

Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner should state an opinion with respect to each right wrist disorder present during the period of the claim as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder is etiologically related to the Veteran's service, to include his in-service fall aboard a ship and reported electric shock.

The examiner must provide a complete rationale for all opinions offered.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements regarding the nature of his service, to specifically include the Veteran's reports of wrist pain in service.  If the examiner is unable to provide any requested opinion, he or she should explain why.

3.  Finally, undertake any additional development deemed necessary and then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
 



